                          Case 2:20-cv-00920-KJM-DB Document 26 Filed 05/15/20 Page 1 of 25

                      1   Ford & Harrison LLP
                          Daniel B. Chammas (SBN 204825)
                      2   Jenny S. Choi (SBN 285839) (Admission Pending)
                          350 South Grand Avenue
                      3   Suite 2300
                          Los Angeles, CA 90071
                      4   Telephone: 213-237-2400
                          Facsimile: 213-237-2401
                      5
                          Attorneys for Defendants
                      6   TODD BALDINI, ABYGAIL BIRD, LAWRENCE
                          STUART GIRARD and PAMELLA TEJADA
                      7

                      8                                UNITED STATES DISTRICT COURT
                      9                                EASTERN DISTRICT OF CALIFORNIA
                     10

                     11   EXAMWORKS, LLC, a Delaware limited          Case No. 2:20-cv-00920-KJM-DM
                          liability company,
                     12                                               OPPOSITION TO OSC RE:
                                          Plaintiff,                  PRELIMINARY INJUNCTION
                     13
                          v.                                          Action Filed: May 4, 2020
                     14
                          TODD BALDINI, an individual,                Date:        March 22, 2020
                     15   ABYGAIL BIRD, an individual,                Time:        10:00 a.m.
                          LAWRENCE STUART GIRARD, an
                     16   individual, PAMELLA TEJADA, an
                          individual, ROE CORPORATION, and
                     17   DOES 1 through 10,,

                     18                   Defendants.

                     19
                     20

                     21

                     22

                     23

                     24

                     25

                     26

                     27

                     28
F ORD & H ARRISON
       LLP                                                                                             2:20-CV-00920-KJM-DM
 ATTO RNEY S AT LAW
                                                                     1        OPPOSITION TO OSC RE: PRELIMINARY INJUNCTION
    LOS A NG EL ES
                          Case 2:20-cv-00920-KJM-DB Document 26 Filed 05/15/20 Page 2 of 25

                      1                                                    TABLE OF CONTENTS

                      2                                                                                                                                          Page

                      3   I.     INTRODUCTION ........................................................................................................... 1

                      4   II.    STATEMENT OF FACTS .............................................................................................. 3

                      5   III.   PROCEDURAL HISTORY ............................................................................................. 4

                      6   IV.    THE CONDUCTING BUSINESS PROVISION IS VAGUE,
                                 STANDARDLESS, AND SHOULD BE REJECTED FOR THAT
                      7          REASON ALONE ........................................................................................................... 6

                      8   V.     THE CONDUCTING BUSINESS PROVISION IS BREATHTAKINGLY
                                 BROAD ............................................................................................................................ 7
                      9
                                 A.         The Proposed Injunction Cannot Prohibit The Individual Defendants
                     10                     From Doing Any Business With Trade Secret Customers Unless
                                            They Have Also Solicited Those Customers In Competition With
                     11                     ExamWorks .......................................................................................................... 8

                     12          B.         The Individual Defendants Cannot Be Prohibited From Reaching
                                            Out To ExamWorks’ Trade Secret Customers To Announce Their
                     13                     New Affiliations ................................................................................................ 11

                     14          C.         An Injunction Should Not Prohibit Even The Solicitation Of All
                                            Individuals Or Entities On ExamWorks’ Customer List ................................... 13
                     15
                                            1.         The Only Evidence That ExamWorks’ Customer Lists Are
                     16                                Trade Secrets Is The Value Of Information Contained On
                                                       Customer Lists, And Not The Identities Of The Customers
                     17                                Themselves ............................................................................................. 13

                     18                     2.         The Individual Defendants Should Be Able To Solicit any
                                                       Covered Individual or Entity That They Knew About Prior
                     19                                To Working At ExamWorks .................................................................. 15
                     20                     3.         An Individual Defendant Should Be Able To Solicit Any
                                                       Covered Individuals And Entities With Whom His Or Her
                     21                                Current Employer Has An Independent Relationship ........................... 16

                     22                     4.         The Individual Defendants Should Be Able To Solicit Any
                                                       Covered Individual Or Entity For Work For Their New
                     23                                Employer That Does Not Compete With ExamWorks .......................... 17

                     24   VI.    THE COST OF THE FORENSIC NEUTRAL SHOULD BE PAID FOR
                                 BY EXAMWORKS BECAUSE IT IS THE PARTY PROPOUNDING
                     25          THE DISCOVERY AND BECAUSE ITS RESOURCES DWARF THOSE
                                 OF THE INDIVIDUAL DEFENDANTS ...................................................................... 18
                     26
                          VII.   ABYGAIL BIRD PROVIDED ADMINISTRATIVE SUPPORT TO
                     27          GIRARD AND IS ALLEGED TO HAVE DONE NOTHING MORE
                                 THAN SEND A SINGLE EMAIL TO GIRARD .......................................................... 19
                     28
F ORD & H ARRISON
       LLP                                                                                                                       2:20-CV-00920-KJM-DM
 ATTO RNEY S AT LAW
                                                                                             i          OPPOSITION TO OSC RE: PRELIMINARY INJUNCTION
    LOS A NG EL ES
                          Case 2:20-cv-00920-KJM-DB Document 26 Filed 05/15/20 Page 3 of 25

                      1   VIII.   PAMELLA TEJADA DID NOT ENGAGE IN ANY WRONGDOING
                                  AND MERELY LEFT EXAMWORKS TO WORK FOR A COMPANY
                      2           THAT DOES NOT COMPETE WITH EXAMWORKS .............................................. 19

                      3   IX.     CONCLUSION .............................................................................................................. 20

                      4

                      5

                      6

                      7

                      8

                      9
                     10

                     11

                     12

                     13

                     14

                     15

                     16

                     17

                     18

                     19
                     20

                     21

                     22

                     23

                     24

                     25

                     26

                     27

                     28
F ORD & H ARRISON
       LLP                                                                                                                   2:20-CV-00920-KJM-DM
 ATTO RNEY S AT LAW
                                                                                          ii        OPPOSITION TO OSC RE: PRELIMINARY INJUNCTION
    LOS A NG EL ES
                          Case 2:20-cv-00920-KJM-DB Document 26 Filed 05/15/20 Page 4 of 25

                      1                                           TABLE OF AUTHORITIES

                      2                                                                                                                                             Page(s)

                      3   Federal Cases
                      4   Farmers Ins. Exch. v. Steele Ins. Agency, Inc.,
                             2013 U.S. Dist. LEXIS 162575 (E.D. Cal. Nov. 13, 2013) ..................................................... 12
                      5
                          Gable-Leigh, Inc. v. North Am. Miss,
                      6     2001 U.S. Dist. LEXIS 25614 (C.D. Cal. Apr. 9, 2001) ........................................................... 8

                      7   Granny Goose Foods v. Bhd. of Teamsters & Auto Truck Drivers,
                            415 U.S. 423 (1974) ................................................................................................................... 6
                      8   Hair Club for Men, LLC v. Elite Solutions Hair Alternatives, Inc.,
                            2007 U.S. Dist. LEXIS 30167 (E.D. Cal. Apr. 5, 2007) .......................................................... 12
                      9
                          In Strikepoint Trading, LLC v. Sabolyk
                     10       Strikepoint Trading, LLC v. Sabolyk, 2009 U.S. Dist. LEXIS 140486 (C.D. Cal. Aug. 18,
                              2009) ........................................................................................................................................ 10
                     11
                          Interloc Solutions, Inc. v. Tech. Assocs. Int'l Corp.,
                     12      2007 U.S. Dist. LEXIS 66778 (E.D. Cal. Aug. 23, 2007) ....................................................... 12
                     13   MAI Systems Corp. v. Peak Computer, Inc.,
                            991 F.2d 511 (9th Cir. 1993) ................................................................................................... 11
                     14
                          Pyro Spectaculars North, Inc. v. Souza,
                     15      861 F. Supp. 2d 1079 (E.D. Cal. 2012) ................................................................................... 10

                     16   Saucedo v. Brazelton,
                             2015 U.S. Dist. LEXIS 96361 (N.D. Cal. Jul. 21, 2015) ......................................................... 18
                     17   Union Pac. R.R. v. Mower,
                            219 F.3d 1069 (9th Cir. 2000) ................................................................................................... 6
                     18
                          State Cases
                     19
                          Aerotek, Inc. v. Johnson Grp. Staffing Co.,
                     20      2013 Cal. App. Unpub. LEXIS 5424 (Cal. Ct. App. Jul. 30, 2013) ........................................ 12
                     21   American Credit Indemnity Co. v. Sacks,
                            213 Cal. App. 3d 622 (1995) ................................................................................................... 12
                     22
                          Hilb, Rocral & Hamilton Ins. Servs. v. Robb,
                     23      33 Cal. App. 4th 1812 .............................................................................................................. 12
                     24   Morlife, Inc. v. Perry,
                            56 Cal. App. 4th 1514 (1997) .................................................................................................... 9
                     25
                          Rules
                     26
                          Rule 65 ............................................................................................................................................ 6
                     27

                     28
F ORD & H ARRISON
       LLP                                                                                                                             2:20-CV-00920-KJM-DM
 ATTO RNEY S AT LAW
                                                                                                  iii         OPPOSITION TO OSC RE: PRELIMINARY INJUNCTION
    LOS A NG EL ES
                          Case 2:20-cv-00920-KJM-DB Document 26 Filed 05/15/20 Page 5 of 25

                      1   I.     INTRODUCTION

                      2          Todd Baldini and Stuart Girard do not dispute that they took ExamWorks information while

                      3   they were still employed at ExamWorks. Their devices and accounts have now been turned over

                      4   to a forensic neutral and they will never have access to that material again. Baldini and Girard do

                      5   not oppose an injunction to require the completion of the forensic inspections of their devices and

                      6   accounts, or to prevent them from using or disclosing any ExamWorks confidential information.

                      7   The proposed injunction, however, goes much farther than the law permits. Specifically, the

                      8   provision barring Baldini, Girard, Tejada, and Bird (the “Individual Defendants”) from “conducting

                      9   business” with any individual or entity (“Covered Individuals or Entities”) who did business with

                     10   ExamWorks before they left and that are identified on the materials taken by them is unlawful in

                     11   California (“Conducting Business Provision”).

                     12          In California, an individual is permitted to do business with his or her former employer’s

                     13   customers, even if they are trade secret customers. The only restriction on a former employee when

                     14   dealing with a trade secret customer is that he or she cannot solicit those customers. A former

                     15   employee, in fact, can even go so far as to send to trade secret customers an announcement,

                     16   informing these customers of their departure and new business affiliation. An injunction, therefore,

                     17   can (1) stop defendants from using trade secret material, (2) stop defendants from soliciting trade

                     18   secret clients, and (3) stop defendants from doing business only with those customers they have

                     19   already solicited. The Conducting Business Provision is impermissibly broad, as it purports to

                     20   prevent the Individual Defendants from doing business with more than 100,000 potential

                     21   customers, without any showing that they were ever solicited by the Individual Defendants.

                     22          Furthermore, ExamWorks has not even made a showing that it should be able to prevent

                     23   the Individual Defendants from soliciting any of the Covered Individuals or Entities. First, the

                     24   names and contact information of potential physician clients are widely available. The State of

                     25   California, in fact, posts a Qualified Medical Evaluator database that allows anyone to search for

                     26   such doctors by specialty and location and to obtain their contact information. Marketing to

                     27   attorneys specifically representing applicants in the workers’ compensation world is also a matter

                     28   of public record, as the California Applicants’ Attorneys Association provides a database of
F ORD & H ARRISON
       LLP                                                                                                 2:20-CV-00920-KJM-DM
 ATTO RNEY S AT LAW
                                                                          1       OPPOSITION TO OSC RE: PRELIMINARY INJUNCTION
    LOS A NG EL ES
                          Case 2:20-cv-00920-KJM-DB Document 26 Filed 05/15/20 Page 6 of 25

                      1   applicant attorneys, searchable by location and specialty. Even ExamWorks acknowledges that it

                      2   is not the contact information of these lawyers and doctors that is valuable, but that the information

                      3   it has compiled over the years about these clients would allow a competitor to threaten its business.

                      4   There simply is no reason why the Individual Defendants should not be permitted to solicit

                      5   physicians and attorneys that they locate on these public databases without using any ExamWorks

                      6   information.

                      7              Second, any injunction enjoining the solicitation of Covered Individuals or Entities must

                      8   have a carve-out for those that the Individual Defendants knew about independently of

                      9   ExamWorks. Baldini and Girard had decades of experience working with insurance companies,
                     10   physicians, attorneys in the workers’ compensation field prior to working for ExamWorks. Baldini

                     11   and Girard can fairly contact these potential customers that they already knew about and solicit

                     12   them for business, as doing so would not misappropriate or even implicate ExamWorks’ trade

                     13   secrets.

                     14              Third, any injunction enjoining the solicitation of Covered Individuals or Entities must have

                     15   a carve-out for individuals and entities with whom the Individual Defendants’ current employer has

                     16   a pre-existing relationship. Baldini and Girard work at Integrated Pain Management Medical

                     17   Group, Inc. (“IPM”), which engages doctors to treat patients. Baldini and Girard should not be

                     18   prohibited from soliciting the business of doctors that IPM has worked with in the past. The same

                     19   is true for Tejada, who works for Dunamis Alliances, LLC (“Dunamis”).
                     20              Fourth, if an injunction enjoins the solicitation of Covered Individuals or Entities, the

                     21   prohibited solicitation should be limited to work that is competitive with ExamWorks. ExamWorks

                     22   primarily does forensic evaluative medical services in connection with any litigation or workers’

                     23   compensation or disability claims. The vast majority of IPM’s business, by contrast, is providing

                     24   a primary treating physician, not a qualified medical evaluator, to treat patients. Similarly, Tejada

                     25   works for Dunamis, a records acquisition company, and it asks its staff, including Tejada, to solicit

                     26   law firms using public databases for its business with respect to its records. None of these services

                     27   competes with ExamWorks, and the Individual Defendants should be able to solicit any customers

                     28   for business that is not competitive with ExamWorks.
F ORD & H ARRISON
       LLP                                                                                                    2:20-CV-00920-KJM-DM
 ATTO RNEY S AT LAW
                                                                              2      OPPOSITION TO OSC RE: PRELIMINARY INJUNCTION
    LOS A NG EL ES
                          Case 2:20-cv-00920-KJM-DB Document 26 Filed 05/15/20 Page 7 of 25

                      1          The Individual Defendants also would like to ensure that ExamWorks pays for the discovery

                      2   it is asking the forensic neutral to perform. The language of the proposed injunction currently

                      3   provides that the Individual Defendants will, “at their own expense,” “make any electronic device

                      4   or account that contains relevant electronic evidence available within 48 hours of this order to a

                      5   neutral and mutually agreed-upon third-party forensic expert.” It is not clear about who pays for

                      6   the imaging and the searching thereafter. While the proposed injunction does say that the Individual

                      7   Defendants “at their own expense, [must] work with the Forensic Expert to permanently and

                      8   forensically remove” all ExamWorks confidential information, ExamWorks, as the party

                      9   demanding this discovery, should bear these costs. Furthermore, the Individual Defendants are
                     10   being financially crushed by this litigation, and cannot finance use of an expert by ExamWorks (a

                     11   multi-billion dollar company) to collect, image, cleanse, and search these devices and accounts. At

                     12   a minimum, the Individual Defendants should pay for no more than the collection and imaging of

                     13   the devices, as well as the removal of ExamWorks confidential information, but all further costs of

                     14   the expert, such as searching, should be paid for by ExamWorks.

                     15          Finally, there is a complete lack of evidence to issue an injunction against two of the

                     16   Individual Defendants—Bird and Tejada. Neither of them sent or took any confidential information

                     17   of ExamWorks and neither of them was involved in the planning to compete while they were

                     18   employed. The only evidence against Bird is that she emailed her boss two spreadsheets three

                     19   months before he resigned. Tejada also did not take any trade secret information, was not involved
                     20   in any plans to do so, and never used any such information. No injunction should issue against

                     21   Bird or Tejada.

                     22   II.    STATEMENT OF FACTS

                     23          Starting around October 2018, Baldini and Girard, while working for ExamWorks,

                     24   discussed amongst themselves an idea to leave ExamWorks and compete in the medical-legal

                     25   space. (Girard Decl., ¶ 2; Baldini Decl., ¶ 2.) It was not until 2020, however, that Baldini and

                     26   Girard ultimately decided to leave ExamWorks. (Id.) In preparation for their new employment,

                     27   Baldini and Girard regrettably took ExamWorks’ information before leaving. (Id.) Baldini and

                     28   Girard, however, never used any of the information they took to compete with ExamWorks. (Id.)
F ORD & H ARRISON
       LLP                                                                                                 2:20-CV-00920-KJM-DM
 ATTO RNEY S AT LAW
                                                                          3       OPPOSITION TO OSC RE: PRELIMINARY INJUNCTION
    LOS A NG EL ES
                          Case 2:20-cv-00920-KJM-DB Document 26 Filed 05/15/20 Page 8 of 25

                      1           Tejada did not have any involvement in the plans of Baldini and Girard to leave ExamWorks

                      2   until she was approached by them in late January 2020. (Tejada Decl., ¶¶ 2-3.) Tejada eventually

                      3   also left ExamWorks and started working for a medical records company called Dunamis. (Id.)

                      4   Tejada never sent herself or otherwise acquired any ExamWorks documents or information for use

                      5   after she left. (Id., ¶¶ 5, 7.)

                      6           Bird never had any involvement in any of this. She never left with or to work with any of

                      7   the other defendants, and there is no evidence that she took any ExamWorks’ information. (Girard

                      8   Decl., ¶ 3; Bird ¶ 4.) The only evidence that ExamWorks has to tie Bird to any of this is that she

                      9   sent an email to Girard with allegedly sensitive ExamWorks information months before he
                     10   resigned. Girard, however, was Bird’s boss, and it was part of her job to send documents he

                     11   requested. (Girard Decl., ¶ 3; Bird ¶¶ 2-3.)

                     12   III.    PROCEDURAL HISTORY

                     13           On Monday, May 4, 2020, ExamWorks filed this action against Girard, Baldini, Tejada,

                     14   and Bird primarily for misappropriation of trade secrets and breach of duty of loyalty. (Dock.

                     15   No. 1.) The following day, ExamWorks filed an application for a temporary restraining order,

                     16   which, among other things, sought to “[e]njoin Defendants from conducting business with any

                     17   individual or entity that did business with ExamWorks before Defendants stopped working there

                     18   to the extent those individuals or entities are identified in the trade secret materials misappropriated

                     19   by Defendants.” (Dock. No. 4.) On Friday, May 8, 2020, three of the four Individual Defendants
                     20   did not attend the hearing, and Bird, who did, was not represented by counsel. (Dock. No. 17.)

                     21   Without any opposition present, the Court granted the application for a temporary restraining order,

                     22   but set it to expire in two weeks, on May 22, 2020. (Id.)

                     23           After being engaged on the case, Defendants’ counsel immediately began cooperating with

                     24   Plaintiff’s counsel. (Chammas Decl., ¶ 2.) On Friday, May 8, 2020, having just been retained,

                     25   Defendants’ counsel spoke on the phone with Plaintiff’s counsel about the status of the case. (Id.)

                     26   Later that day, Defendants’ counsel wrote to Plaintiff’s counsel, stating that “we would like to begin

                     27   negotiating a stipulated preliminary injunction. Instead of briefing the issue over the next two

                     28   weeks, I believe we can agree to most of it with a few caveats we discussed today.” (Id.) The two
F ORD & H ARRISON
       LLP                                                                                                   2:20-CV-00920-KJM-DM
 ATTO RNEY S AT LAW
                                                                            4       OPPOSITION TO OSC RE: PRELIMINARY INJUNCTION
    LOS A NG EL ES
                          Case 2:20-cv-00920-KJM-DB Document 26 Filed 05/15/20 Page 9 of 25

                      1   “caveats” discussed by Defendants’ counsel on the phone were better defining “conducting

                      2   business” and having ExamWorks pay for the forensic neutral. (Id.)

                      3          On Sunday, May 10, 2020, Defendants’ counsel sent a proposed stipulated preliminary

                      4   injunction, with the primary revisions to the Conducting Business Provision and the cost of the

                      5   forensic neutral. (Id., ¶ 3.) The next day, Plaintiff’s counsel responded to this proposal, dismissing

                      6   all of the proposed revisions and simply stating that “[w]e are willing to stipulate that the current

                      7   TRO remains in effect and that the PI hearing and associated expedited discovery dates can be

                      8   continued for a short period of time so that there is more time built in for the schedule.” (Id.)

                      9          About 10 minutes later, Plaintiffs’ counsel, for the first time, “suggested” a single forensic
                     10   neutral (with an hourly rate of $550 per hour) for the Individual Defendants to consider. (Id., ¶ 4.)

                     11   Defendants’ counsel later that afternoon politely passed on this suggestion, and promised to provide

                     12   alternate candidates. (Id.) Later that night, Defendants’ counsel again sent Plaintiff’s counsel a

                     13   proposal on a stipulated preliminary injunction, with further revisions. (Id.)

                     14          The next morning, on Tuesday, May 12, 2020, Defendants’ counsel proposed two

                     15   candidates for the neutral forensic expert, advising Plaintiff’s counsel that they could choose either

                     16   one. (Id., ¶ 5.) Later that morning, Plaintiff’s counsel agreed to one of the choices, Setec

                     17   Investigations (“Setec”), and the parties immediately began drafting a forensic inspection protocol.

                     18   (Id.) Into the night of May 12, 2020, the parties negotiated various protocols for the collection,

                     19   imaging, return and searching of the Individual Defendants’ devices. (Id.)
                     20          At 6:24 p.m. that evening, Defendants’ counsel wrote Plaintiff’s counsel that “[w]e are

                     21   standing by ready to provide all relevant devices and accounts to Setec” upon resolution of a final

                     22   material term regarding the return of the Individual Defendants’ devices. (Id., at ¶ 6.) At 8:31 p.m.,

                     23   the parties finally reached resolution on the protocol governing the collection, imaging, deletion,

                     24   removal, and return of the devices. (Id.) Defendants’ counsel provided all web-based and email

                     25   accounts to Setec later that night, and the Individual Defendants dropped off their devices with

                     26   Setec the next morning. (Id.) The Individual Defendants have been without access to all alleged

                     27   trade secret and confidential information since then. (Id.)

                     28            On the morning of Wednesday, May 13, 2020, Plaintiff’s counsel sent an email to
F ORD & H ARRISON
       LLP                                                                                                  2:20-CV-00920-KJM-DM
 ATTO RNEY S AT LAW
                                                                           5       OPPOSITION TO OSC RE: PRELIMINARY INJUNCTION
    LOS A NG EL ES
                          Case 2:20-cv-00920-KJM-DB Document 26 Filed 05/15/20 Page 10 of 25

                      1   Defendants’ counsel refusing to make any changes to the preliminary injunction. (Id., at ¶ 7.)

                      2   IV.    THE CONDUCTING BUSINESS PROVISION IS VAGUE, STANDARDLESS,

                      3          AND SHOULD BE REJECTED FOR THAT REASON ALONE

                      4          “[O]ne basic principle built into Rule 65 is that those against whom an injunction is issued

                      5   should receive fair and precisely drawn notice of what the injunction actually prohibits.” Granny

                      6   Goose Foods v. Bhd. of Teamsters & Auto Truck Drivers, 415 U.S. 423, 444 (1974). “The judicial

                      7   contempt power is a potent weapon. When it is founded upon a decree too vague to be understood,

                      8   it can be a deadly one.” Id. “The most fundamental postulates of our legal order forbid the

                      9   imposition of a penalty for disobeying a command that defies comprehension.” Id. See also Union
                     10   Pac. R.R. v. Mower, 219 F.3d 1069, 1077 (9th Cir. 2000) (injunction reversed and vacated because

                     11   “injunction issued against Mower does not even come close to satisfying Rule 65’s specificity

                     12   requirements; it provides little, if any, guidance to Mower regarding how he should determine what

                     13   particular information is confidential or privileged.”).

                     14          Here, the Conducting Business Provision is terribly vague and unclear and gives the

                     15   Individual Defendants no notice of how it can comply with its terms. Specifically, the proposed

                     16   injunction “enjoin[s] [the Individual Defendants] from conducting business with any individual

                     17   or entity that did business with ExamWorks before defendants stopped working there to the extent

                     18   those individuals or entities are identified in the trade secret materials misappropriated by

                     19   defendants, including, without limitation, ExamWorks’ clients, medical providers, and doctors.”
                     20   (Emphasis added.) The term “conducting business” is outrageously vague, with no standards at all.

                     21   Does this prevent the Individual Defendants from receiving treatment from a doctor as a patient?

                     22   Does it prevent the Individual Defendants from paying an invoice from a hospital where a family

                     23   member stayed?

                     24          If the Proposed Injunction means that the Individual Defendants are enjoined from engaging

                     25   in commercial transactions with individuals and entities that “did business with ExamWorks”

                     26   before the Individual Defendants “stopped working there,” then what exactly does that prohibit?

                     27   Can the Individual Defendants contact these individuals or entities about anything? Can they

                     28   respond to inquiries? Can they have conversations with these individuals or entities without
F ORD & H ARRISON
       LLP                                                                                                    2:20-CV-00920-KJM-DM
 ATTO RNEY S AT LAW
                                                                           6         OPPOSITION TO OSC RE: PRELIMINARY INJUNCTION
    LOS A NG EL ES
                          Case 2:20-cv-00920-KJM-DB Document 26 Filed 05/15/20 Page 11 of 25

                      1   violating the injunction?

                      2           The Conducting Business Provision, moreover, is not at all clear whether the Individual

                      3   Defendants are prohibited from doing any kind of business with these individuals or entities,

                      4   including transactions that have nothing to do with ExamWorks’ business. In other words, the

                      5   injunction is vague as to whether it prohibits the Individual Defendants only from engaging

                      6   commercial transactions with these individuals or entities that is competitive with ExamWorks (i.e.,

                      7   that deprives ExamWorks of an opportunity). For example, if the Individual Defendants sold an

                      8   automobile to a doctor on the list, does that violate the injunction? “Conducting business” is so

                      9   vague and incomprehensible that an injunction with such a term should not issue. Instead, the terms
                     10   should be specifically defined to give the Individual Defendants notice and clear standards.

                     11           Finally, the Conducting Business Provision is impossible for the Individual Defendants to

                     12   comply with because it bars them from “conducting business” with an unknown set of individuals

                     13   and entities.   Specifically, the proposed injunction enjoins the Individual Defendants from

                     14   “conducting business” with “individuals or entities [that] are identified in the trade secret materials

                     15   misappropriated by defendants.”        The Individual Defendants, however, no longer have any

                     16   ExamWorks materials at all. They have all been provided to the mutually agreed upon forensic

                     17   neutral, and the Individual Defendants will never see those materials again. Therefore, it is

                     18   impossible for the Individual Defendants to know whether any particular individual or entity is

                     19   contained on ExamWorks trade secret materials and can never be confident that they are complying
                     20   with this provision whenever they do business with anyone. As a result, the Conducting Business

                     21   Provision is too vague as written to be issued.

                     22   V.      THE CONDUCTING BUSINESS PROVISION IS BREATHTAKINGLY BROAD

                     23           Injunctions issued after the misappropriation of trade secrets are simple in scope. The

                     24   injunction should compel the return or destruction of the trade secrets in the defendant’s possession,

                     25   and either enjoin the use of the trade secrets, or in the case of a customer list, enjoin the solicitation

                     26   of those customers. A ban on the defendant doing business or accepting business is improper in

                     27   California, except with respect to customers whom the defendant had already solicited. As a result,

                     28   the proposed injunction cannot prohibit the Individual Defendants from accepting business from
F ORD & H ARRISON
       LLP                                                                                                    2:20-CV-00920-KJM-DM
 ATTO RNEY S AT LAW
                                                                             7       OPPOSITION TO OSC RE: PRELIMINARY INJUNCTION
    LOS A NG EL ES
                          Case 2:20-cv-00920-KJM-DB Document 26 Filed 05/15/20 Page 12 of 25

                      1   the Covered Individuals or Entities.

                      2          A.      The Proposed Injunction Cannot Prohibit The Individual Defendants From

                      3                  Doing Any Business With Trade Secret Customers Unless They Have Also

                      4                  Solicited Those Customers In Competition With ExamWorks

                      5          ExamWorks asks this Court to issue an injunction that completely prevents the Individual

                      6   Defendants from doing any business with a list of customers it contends is a trade secret. California

                      7   law, however, forbids the use of trade secret customer lists only to solicit those customers. An

                      8   injunction cannot stop an individual from accepting business from a trade secret customer, unless

                      9   there is proof that the individual had already solicited that particular customer. The Conducting
                     10   Business Provision, therefore, is unlawful and should not become part of the proposed injunction.

                     11          The case of Gable-Leigh, Inc. v. North Am. Miss, 2001 U.S. Dist. LEXIS 25614 (C.D. Cal.

                     12   Apr. 9, 2001) is very instructive here. In that case, the plaintiff had “expended considerable money

                     13   and effort attracting potential contestants -- i.e., customers -- to the West Coast [beauty] Pageant.”

                     14   Id., at *4-5. Specifically, the plaintiff sought to protect “9,000- and 900-name lists” of young

                     15   women that may be interested in applying to be contestants. Id., at *54. The defendant, after

                     16   departing, “found approximately seventy-two names of customers with whom she had dealt at

                     17   Gable-Leigh, and sent materials to them.” Id., at *9. The plaintiff sought “a preliminary injunction

                     18   restraining defendants from soliciting, contacting, or in any way conducting business with the

                     19   individuals identified on its lists.” Id., at 52 (emphasis added).
                     20          The court held that the plaintiff “will likely be able to establish that its customer lists are

                     21   trade secrets.” Id., at *60. Furthermore, the court found that the defendants had actually solicited

                     22   the customers on the trade secret list. The defendant, in fact, “admit[ted] that she solicited seventy-

                     23   two of Gable-Leigh's customers.” Id., at *61.

                     24          The court, however, refused to issue the injunction requested by the plaintiff. The court

                     25   held that any injunction that issues “cannot be as broad as that Gable-Leigh seeks. Specifically, it

                     26   is not appropriate to enjoin defendants from having contact with or in any way conducting

                     27   business with individuals whose names are on its customer lists.” Id., at *68 (emphasis added).

                     28   The court reasoned that “it is only the solicitation of customers that is forbidden by the UTSA.”
F ORD & H ARRISON
       LLP                                                                                                  2:20-CV-00920-KJM-DM
 ATTO RNEY S AT LAW
                                                                           8       OPPOSITION TO OSC RE: PRELIMINARY INJUNCTION
    LOS A NG EL ES
                          Case 2:20-cv-00920-KJM-DB Document 26 Filed 05/15/20 Page 13 of 25

                      1   Id., at *68 (emphasis in original). The court concluded that “while it is appropriate to enjoin

                      2   defendants from doing business with those girls who have been wrongfully solicited, and from

                      3   soliciting individuals whose names appear on Gable-Leigh’s customer lists, if individuals other

                      4   than the seventy-two young women already solicited seek out defendants’ pageant, defendants

                      5   should be free to enroll them as contestants.” Id., at *69.

                      6           Another case rejecting the “conducting business” standard for customers who have not been

                      7   solicited is Morlife, Inc. v. Perry, 56 Cal. App. 4th 1514 (1997). In that case, after “discuss[ing]

                      8   the possibility of starting another roofing company,” an employee defendant “resigned

                      9   from Morlife,” and “took his collection of customer business cards he had accumulated over his six
                     10   years of employment.” Id., at 1518. “[T]he business cards represented approximately 75 to 80

                     11   percent of Morlife’s customer base.” Id.

                     12           The defendant “contacted former Morlife customers seeking their business for his own

                     13   newly formed company. In doing so, Perry used the customer business cards he took when he

                     14   left Morlife. At the time of trial, Morlife identified 32 former customers who had switched their

                     15   business to Burlingame.” Id., at 1518. After a trial, the defendants “were permanently enjoined

                     16   from doing business with any of the 32 Morlife customers who subsequently did business with

                     17   Burlingame after being unlawfully solicited,” and “were also enjoined from soliciting

                     18   any Morlife customer that [the employee defendants] became aware of while working at Morlife.”

                     19   Id., at 1519.
                     20           The court held that the “customer information at issue,” including the “business cards

                     21   removed from Morlife’s premises,” were entitled to trade secret protection. Id., at 1521, n.4, 1523.

                     22   The court further found that the evidence supported that the employees misappropriated these trade

                     23   secrets by “engag[ing] in a general pattern of solicitation.” Id., at 1527.

                     24           In reviewing the propriety of the injunction, the court held that “[w]hile California courts

                     25   have shown a reluctance to impose an unconditional prohibition on doing business with customers

                     26   of the former employer, they have prohibited the unlawful use of trade secrets to solicit those

                     27   customers.” Id., at 1524. Accordingly, the court approved of the injunction’s prohibition of the

                     28   defendant from “doing business” with only those customers wrongfully solicited, and from
F ORD & H ARRISON
       LLP                                                                                                  2:20-CV-00920-KJM-DM
 ATTO RNEY S AT LAW
                                                                           9       OPPOSITION TO OSC RE: PRELIMINARY INJUNCTION
    LOS A NG EL ES
                          Case 2:20-cv-00920-KJM-DB Document 26 Filed 05/15/20 Page 14 of 25

                      1   soliciting other trade secret clients. Id., at 1528.

                      2           Furthermore, in a case in this district, Pyro Spectaculars North, Inc. v. Souza, 861 F. Supp.

                      3   2d 1079 (E.D. Cal. 2012), the court also rejected a “doing business” standard for an injunction in a

                      4   customer list case. In that case, the plaintiff “compiled its list of customers over the decades of its

                      5   business from advertising, website contacts, publicity, customer referrals, and other sources of leads

                      6   that have been gathered and forwarded to its account executives to make a sale for PSI.” Id., at

                      7   1082-83. An employee resigned and subsequently “called, e-mailed, and visited several PSI

                      8   customers in person since he resigned from PSI, using [an] Excel database of PSI customer

                      9   information.” Id., at 1085-86. “[I]n the weeks since defendant’s resignation, at least 6 of
                     10   [plaintiff’s] customers have or may have signed contracts with [defendant’s] new employer.” Id.,

                     11   at 1086.

                     12           When considering the scope of the injunctive relief, the court noted that it had “already

                     13   issued an interim injunctive order essentially requiring collection, production, and the subsequent

                     14   destruction of any remnants of all PSI documents, databases, and information in defendant's actual

                     15   or constructive possession.” Id., at 1093-94. The plaintiff “further request[ed] that the court enjoin

                     16   defendant from doing business with any PSI customer he learned of through his employment at

                     17   PSI.” Id., at 1094. The court refused to “impose the overbroad restriction proposed by PSI,

                     18   enjoining defendant ‘from doing business with any PSI customer he learned of through his

                     19   employment at PSI.’” The court reasoned that “[t]his is not a case involving a secret recipe or
                     20   formula, where the mere use of that recipe or formula in competition with a former employer in

                     21   itself would constitute misappropriation of a trade secret.” Id., at 1097. Rather, “the identities and

                     22   contact information of PSI’s customers are, in most cases, ultimately available to the public or a

                     23   competitor.” Id. As a result, the court found that “a narrow, time-limited non-solicitation

                     24   restriction is necessary to prevent defendant’s misuse of PSI trade secret information in competing

                     25   with PSI.” Id.

                     26           Finally, in Strikepoint Trading, LLC v. Sabolyk, 2009 U.S. Dist. LEXIS 140486, *5-6 (C.D.

                     27   Cal. Aug. 18, 2009), the plaintiff, after prevailing at trial, asked for an injunction that

                     28   (1) “enjoin[ed] Defendants from soliciting any of Plaintiff’s clients served by [defendants] or
F ORD & H ARRISON
       LLP                                                                                                  2:20-CV-00920-KJM-DM
 ATTO RNEY S AT LAW
                                                                            10     OPPOSITION TO OSC RE: PRELIMINARY INJUNCTION
    LOS A NG EL ES
                          Case 2:20-cv-00920-KJM-DB Document 26 Filed 05/15/20 Page 15 of 25

                      1   whose names became known to the individual Defendants while they worked for Plaintiff,”

                      2   (2) “enjoin[ed] Defendants from accepting any business or account transfers from Plaintiff’s

                      3   clients whom Defendants solicited at any time in the past [or] whom Defendants may have

                      4   contacted through the use of [such] information.” (Emphasis added.) The court held that the

                      5   prohibition of “accepting any business” was improper, finding “that preventing the future

                      6   acceptance of business is too far-reaching with no new solicitous conduct.” Id., at *20. The court

                      7   found that “other provisions of the injunction adequately protect Plaintiff (by, for example,

                      8   requiring Defendants to purge and return any misappropriated records).” Id. See also Merrill

                      9   Lynch, Pierce, Fenner & Smith, Inc. v. Garcia, 127 F. Supp. 2d 1305, 1306 (C.D. Cal. 2000) (“In
                     10   fashioning a remedy for wrongful solicitation, California courts have enjoined defendants from

                     11   accepting business from customers who were wrongfully solicited…Accordingly, the Court finds

                     12   that Defendants may be enjoined from accepting business from any Merrill Lynch customers who

                     13   were wrongfully solicited.”).

                     14          In this case, therefore, the Individual Defendants cannot be enjoined from “conducting

                     15   business” with any individual or entity whose business they have not solicited. The mere

                     16   possession of a customer list is not a sufficient basis to preclude the Individual Defendants from

                     17   doing business from every customer on that list. In each of the cases above, the defendants had

                     18   actually solicited a number of trade secret clients, and, even then, it was inappropriate to enjoin

                     19   them from doing business with trade secret clients whom they had not solicited. As a result, the
                     20   Conducting Business Provision is unlawful and should not become a part of the proposed

                     21   Preliminary Injunction.

                     22          B.      The Individual Defendants Cannot Be Prohibited From Reaching Out To

                     23                  ExamWorks’ Trade Secret Customers To Announce Their New Affiliations

                     24          It is black letter law in California that even though a departing employee cannot solicit trade

                     25   secret clients he or she is permitted to announce his or her departure from an employer and his or

                     26   her new business. See MAI Systems Corp. v. Peak Computer, Inc., 991 F.2d 511, 521 (9th Cir.

                     27   1993) (“[t]he [C]UTSA definition of ‘misappropriation’ has been clarified by case law which

                     28   establishes that the right to announce a new affiliation, even to trade secret clients of a former
F ORD & H ARRISON
       LLP                                                                                                 2:20-CV-00920-KJM-DM
 ATTO RNEY S AT LAW
                                                                          11      OPPOSITION TO OSC RE: PRELIMINARY INJUNCTION
    LOS A NG EL ES
                          Case 2:20-cv-00920-KJM-DB Document 26 Filed 05/15/20 Page 16 of 25

                      1   employer, is basic to an individual’s right to engage in fair competition, and that the common law

                      2   right to compete fairly and the right to announce a new business affiliation have survived the

                      3   enactment of the [C]UTSA.”) (emphasis added); Farmers Ins. Exch. v. Steele Ins. Agency, Inc.,

                      4   2013 U.S. Dist. LEXIS 162575, *14 (E.D. Cal. Nov. 13, 2013) (“While an employee who leaves

                      5   his employer can ‘announce his new affiliation’ to his clients, the employee cannot

                      6   ‘actively solicit business for his new company’ using the employer’s trade secrets.”); Aerotek, Inc.

                      7   v. Johnson Grp. Staffing Co., 2013 Cal. App. Unpub. LEXIS 5424, *29 (Cal. Ct. App. Jul. 30,

                      8   2013) (“The fact Ponce made his announcement of new employment in person or by phone does

                      9   not, by itself, establish he impermissibly asked for business of these trade-secret-protected
                     10   companies. Instead, the court must examine the totality of the circumstances to determine whether

                     11   the   actions    constitute   a   permissible announcement of       new     employment      or    an

                     12   impermissible solicitation of customers in violation of the UTSA.”); Interloc Solutions, Inc. v.

                     13   Tech. Assocs. Int'l Corp., 2007 U.S. Dist. LEXIS 66778, *4 (E.D. Cal. Aug. 23, 2007) (“While

                     14   Defendants may announce their new affiliation with a new employer, they may not

                     15   actively solicit Plaintiff’s customers using any protected information.”); Hair Club for Men, LLC

                     16   v. Elite Solutions Hair Alternatives, Inc., 2007 U.S. Dist. LEXIS 30167, *6 (E.D. Cal. Apr. 5, 2007)

                     17   (citing MAI Sys. for proposition that announcement to, rather than a solicitation of, “trade secret

                     18   clients” is permissible under California law); Hilb, Rocral & Hamilton Ins. Servs. v. Robb, 33 Cal.

                     19   App. 4th 1812, 1821 (“In this case, even assuming that Hilb’s customer list and other client
                     20   information constitute trade secrets--an issue we do not decide--the evidence before the trial court

                     21   does not support the conclusion that Robb misused them. He lawfully informed some of Hilb’s

                     22   clients of his change in employment and then complied with their instructions to move their

                     23   accounts or to seek a quote on a desired type of insurance.”); American Credit Indemnity Co. v.

                     24   Sacks, 213 Cal. App. 3d 622, 633-34, 36 (1995) (“even when a trade secret customer list exists, the

                     25   common law cases acknowledged a right to announce a new affiliation as contrasted with

                     26   a solicitation for patronage…At common law, the boundary separating fair and unfair competition

                     27   in the context of a protected customer list has been drawn at the distinction between an

                     28   announcement and a solicitation…These common law rules survive the enactment of the
F ORD & H ARRISON
       LLP                                                                                                 2:20-CV-00920-KJM-DM
 ATTO RNEY S AT LAW
                                                                         12       OPPOSITION TO OSC RE: PRELIMINARY INJUNCTION
    LOS A NG EL ES
                          Case 2:20-cv-00920-KJM-DB Document 26 Filed 05/15/20 Page 17 of 25

                      1   Uniform Trade Secrets Act.”).

                      2          Accordingly, it is beyond dispute that any injunction that is issued cannot prevent the

                      3   Individual Defendants from making an announcement, even to trade secret clients, of their

                      4   departure from ExamWorks and a new business affiliation.

                      5          C.      An Injunction Should Not Prohibit Even The Solicitation Of All Individuals Or

                      6                  Entities On ExamWorks’ Customer List

                      7          As demonstrated above, the proposed injunction cannot prohibit the Individual Defendants

                      8   from accepting business from or announcing their new affiliations to trade secret clients. The most

                      9   restrictive limitation on the Individual Defendants’ communication with trade secret clients is a
                     10   prohibition of solicitation. There are, however, several reasons that a blanket prohibition on

                     11   solicitation of all Covered Individuals or Clients is improper.

                     12                  1.      The only evidence that ExamWorks’ customer lists are trade secrets is

                     13                          the value of the information contained on the customer lists, and not the

                     14                          identities of the customers themselves

                     15          ExamWorks has made it clear that the value of its customer lists is not in the identities of

                     16   the Covered Individuals and Entities, but rather the information stored about them. This is what

                     17   ExamWorks points to as the valuable information making its databases and spreadsheets a trade

                     18   secret. ExamWorks even acknowledges that the identities of these Covered Individuals and Entities

                     19   is easily discoverable. Thus, while the Individual Defendants can be enjoined from soliciting the
                     20   Covered Individuals and Entities with the information about them contained in its records, they

                     21   should not be enjoined from merely contacting the Covered Individuals and Entities to solicit them

                     22   for business using public resources and their long-standing relationships with and knowledge of the

                     23   legal and medical community in this industry.

                     24          ExamWorks asserts that its “services include IMEs and Qualified Medical Evaluations

                     25   (QMEs), which are the bulk of ExamWorks’ business in California.” (Doc. No. 4-1 at 2.)

                     26   ExamWorks boasts of its “custom-built and proprietary software…called ‘IMEC’ [that] store[s] all

                     27   of its case information, client profile information, and medical provider profile information.” (Id.,

                     28   at 3.) “IMEC contains (1) records on nearly three million cases in the United States and Canada;
F ORD & H ARRISON
       LLP                                                                                                 2:20-CV-00920-KJM-DM
 ATTO RNEY S AT LAW
                                                                          13      OPPOSITION TO OSC RE: PRELIMINARY INJUNCTION
    LOS A NG EL ES
                          Case 2:20-cv-00920-KJM-DB Document 26 Filed 05/15/20 Page 18 of 25

                      1   (2) detailed information about medical providers, including financial history, reimbursement rates,

                      2   and contact information; (3) detailed information on SIBTF exams; and (4) contact information for

                      3   attorneys, adjusters, and third-party administrators (who refer cases to ExamWorks).” (Id., at 3.)

                      4          ExamWorks, in fact, distinguishes “[t]he information that [it] maintains on its clients and

                      5   doctors [from what is] available publicly in an easily accessible format, such as an internet search.”

                      6   (Id.) ExamWorks even acknowledges that it is, not the contact information itself, but rather the

                      7   “[d]etailed information about ExamWorks’ clients and doctors [that] can be used to compete for

                      8   those relationships and undermine the millions of dollars ExamWorks has invested in cultivating

                      9   them.” (Id., at 4.)
                     10          ExamWorks highlights that the value of the IMEC is the information about cases. “Where

                     11   a case is ongoing, particularly one that spans many years, the business is poachable, and having

                     12   comprehensive information about the case would allow a competitor to target that business with

                     13   little effort or investment of its own.” Id. “[A] competitor with specific case information would

                     14   have a roadmap to a developed business that it could steal from ExamWorks by slightly overbidding

                     15   ExamWorks’ physician payments.” Id. See also id. (“Detailed information about ExamWorks’

                     16   clients and doctors can be used to compete for those relationships and undermine the millions of

                     17   dollars ExamWorks has invested in cultivating them.”).

                     18          ExamWork’s admission that the contact information in its “client and doctor lists” does not

                     19   drive the value of the trade secret is in the following passage:
                     20          Although the names of ExamWorks clients and medical providers may be generally

                     21          known in the broadest sense (e.g., the doctors and companies listed can be found

                     22          on an individual basis), the stolen lists contain significant amounts of nonpublic

                     23          information including specific contact names and information about ExamWorks

                     24          clients and can be used to reverse engineer ExamWorks’ business. Such lists are

                     25          routinely found to constitute trade secrets because they are expensive to create—

                     26          here, reflecting years and thousands of hours of effort—and couple publicly

                     27          available information with nonpublic information developed through substantial

                     28          investment
F ORD & H ARRISON
       LLP                                                                                                  2:20-CV-00920-KJM-DM
 ATTO RNEY S AT LAW
                                                                           14      OPPOSITION TO OSC RE: PRELIMINARY INJUNCTION
    LOS A NG EL ES
                          Case 2:20-cv-00920-KJM-DB Document 26 Filed 05/15/20 Page 19 of 25

                      1   (Id., at 12.) The Individual Defendants no longer have any of this information. All of their devices

                      2   and accounts have been provided to a forensic neutral who is currently imaging those devices for

                      3   discovery. (Chammas Decl., ¶ 6.) In any event, the Individual Defendants are not opposing the

                      4   provision in the proposed Injunction that enjoins them from using any ExamWorks information,

                      5   including spreadsheets, doctor and clients lists, and the IMEC.

                      6          What the Individual Defendants do oppose is the proposed injunction’s prohibition on them

                      7   contacting more than 100,000 doctors and attorneys just because they may also be on ExamWorks

                      8   spreadsheets. The State of California puts on-line a Qualified Medical Evaluator database that

                      9   allows anyone to search such doctors by specialty and location and to obtain their contact
                     10   information. (See https://www.dir.ca.gov/databases/dwc/qmestartnew.asp.) Similarly, finding an

                     11   attorney specifically representing applicants in the workers’ compensation world is also a matter

                     12   of public record, as the California Applicants’ Attorneys Association, “the most powerful, and most

                     13   knowledgeable legal voice for the injured workers of California,” provides a database of applicant

                     14   attorneys,   searchable     by    location    and    specialty.       (See    https://www.caaa.org

                     15   /index.cfm?pg=FindaLawyerDirectory.)

                     16          Therefore, the Individual Defendants’ solicitation of doctors, medical providers, attorneys,

                     17   and insurance carriers, without using any ExamWorks’ material, is not a misappropriation of trade

                     18   secrets, notwithstanding the fact that these same contacts may coincidentally be on ExamWorks’

                     19   customer lists. The Individual Defendants, in lawful competition with ExamWorks, may certainly
                     20   use these public sources of information to find and solicit a potential customer.

                     21                  2.      The Individual Defendants should be able to solicit any Covered

                     22                          Individual or Entity that they knew about prior to working at

                     23                          ExamWorks

                     24          Girard and Baldini, before they worked at ExamWorks, had an extensive background and

                     25   vast experience in the medical-legal world with substantial relationships with doctors, lawyers, and

                     26   insurance carriers. Their source of knowledge to compete in this field predates ExamWorks, and

                     27   their ability to identify a group of potential customers—without any ExamWorks material—cannot

                     28   be doubted. Baldini, for example, spent almost 20 years in the health care and medical-legal
F ORD & H ARRISON
       LLP                                                                                                 2:20-CV-00920-KJM-DM
 ATTO RNEY S AT LAW
                                                                          15      OPPOSITION TO OSC RE: PRELIMINARY INJUNCTION
    LOS A NG EL ES
                          Case 2:20-cv-00920-KJM-DB Document 26 Filed 05/15/20 Page 20 of 25

                      1   industry, developing hundreds of relationships with doctors, attorneys, and vendors, and working

                      2   with virtually every insurance company in the California Workers’ Compensation and personal

                      3   injury space. (Baldini Decl., ¶ 3.)    Similarly, Girard has worked with insurance companies

                      4   generally since 1984, in the legal industry since 1996, and workers’ compensation claims

                      5   specifically since 1999, developing strong relationships with workers’ compensation referral

                      6   sources and major insurance companies. (Girard Decl., ¶ 4.) The Conducting Business Provision

                      7   improperly cuts off the Individual Defendants’ ability to compete with ExamWorks and to solicit

                      8   customers through the use of non-trade secret information they have acquired before working at

                      9   ExamWorks and generally in the industry. A provision forbidding solicitation of ExamWorks’
                     10   customers, in fact, precludes the Individual Defendants from soliciting any of the more than

                     11   100,000 Covered Individuals or Entities, even if the Individual Defendants knew of or had a

                     12   relationship with them independent of ExamWorks.

                     13                   3.     An Individual Defendant should be able to solicit any Covered

                     14                          Individuals and Entities with whom his or her current employer has an

                     15                          independent relationship

                     16          Three of the Individual Defendants work for new employers. Baldini and Girard work for

                     17   IPM, and Tejada works for Dunamis. (Girard Decl., ¶ 5; Baldini Decl., ¶ 4; Tejada Decl., ¶ 6.)

                     18   IPM and Dunamis have pre-existing relationships with a variety of doctors, medical providers,

                     19   insurance carriers, and lawyers, established well before and independent of when the Individual
                     20   Defendants came to work for them. (Id.) As explained above, the Individual Defendants absolutely

                     21   should not be precluded from “conducting business” with any individual or entity, but they should

                     22   certainly be permitted to solicit business from any individual or entity that IPM or Dunamis knows

                     23   about or already does business with.       Plainly, such solicitation would not misappropriate

                     24   ExamWorks’ alleged trade secrets or customer lists, as the Individual Defendants would merely be

                     25   acting in the course and scope of their employment, working with a customer through fair and

                     26   lawful means.

                     27   ///

                     28   //
F ORD & H ARRISON
       LLP                                                                                               2:20-CV-00920-KJM-DM
 ATTO RNEY S AT LAW
                                                                        16      OPPOSITION TO OSC RE: PRELIMINARY INJUNCTION
    LOS A NG EL ES
                          Case 2:20-cv-00920-KJM-DB Document 26 Filed 05/15/20 Page 21 of 25

                      1                  4.      The Individual Defendants should be able to solicit any Covered

                      2                          Individual or Entity for work for their new employer that does not

                      3                          compete with ExamWorks

                      4          Even if the Individual Defendants cannot solicit Covered Individuals or Entities for business

                      5   that competes with ExamWorks, they should be able to solicit Covered Individuals or Entities for

                      6   business that does not compete with ExamWorks. Baldini and Girard work now for IPM, of which

                      7   97 percent of its business is “treating a patient in the ordinary course of business as a primary

                      8   treating physician in connection with litigation or workers’ compensation or disability claims.”

                      9   (Girard Decl., ¶ 5; Baldini Decl., ¶ 4.) ExamWorks, by contrast, “primarily does forensic evaluative
                     10   medical services in connection with litigation or workers’ compensation or disability claims.” (Id.)

                     11   In other words, IPM provides a primary treating physician to treat a patient in connection with a

                     12   litigation, and ExamWorks provides a physician to examine a patient during and for purposes of a

                     13   litigation assessment. (Id.)

                     14          Tejada’s work for Dunamis, moreover, is even more unrelated to ExamWorks.                  For

                     15   Dunamis, Tejada acquires medical records from workers’ compensation/personal injury law firms,

                     16   creates and shares educational videos, hosts educational seminars, arranges for, assists with, and

                     17   engages interpreters, and performs all services related to vocational experts. (Tejada Decl., ¶ 6.)

                     18   Tejada, moreover, in her current job, solicits business from workers’ compensation / personal injury

                     19   law firms to supply medical records to them. (Id.) In this regard, Dunamis provides the entire staff
                     20   with a copy of the publicly available EAMS names database list [link: https://www.dir.ca.gov/

                     21   ftproot/EAMSReps.txt]. (Id.) This database contains over 8,300 law firms, claims administrator,

                     22   and lien claimants. The Dunamis staff, including Tejada, then reach out via email and telephone

                     23   to promote Dunamis Alliance’s medical records acquisition service. (Id.) Tejada does not know

                     24   and never has heard of the overwhelming majority of these law firms. (Id.) Putting aside the fact

                     25   that the mere presence of one of the law firms on ExamWorks’ customer lists should in no way

                     26   effect Tejada’s right to use this public database to solicit business, this solicitation does not even

                     27   compete indirectly with ExamWorks. Dunamis does not engage physicians to provide forensic

                     28   evaluative medical services, and anything Dunamis does is no more than incidental to what
F ORD & H ARRISON
       LLP                                                                                                  2:20-CV-00920-KJM-DM
 ATTO RNEY S AT LAW
                                                                          17       OPPOSITION TO OSC RE: PRELIMINARY INJUNCTION
    LOS A NG EL ES
                          Case 2:20-cv-00920-KJM-DB Document 26 Filed 05/15/20 Page 22 of 25

                      1   ExamWorks does. (Id.)

                      2          Therefore, there is no reason why the three Individual Defendants should not be permitted

                      3   to solicit customers in furtherance of their new employer’s business unrelated to ExamWorks.

                      4   VI.    THE COST OF THE FORENSIC NEUTRAL SHOULD BE PAID FOR BY

                      5          EXAMWORKS            BECAUSE        IT   IS   THE     PARTY       PROPOUNDING           THE

                      6          DISCOVERY AND BECAUSE ITS RESOURCES DWARF THOSE OF THE

                      7          INDIVIDUAL DEFENDANTS

                      8          ExamWorks insisted on and is currently directing a forensic expert solely to process its own

                      9   electronic discovery requests. (Dock. No. 17.) ExamWorks has asked this expert to collect 21
                     10   devices and the login credentials associated with 13 email, cloud, or web based accounts.

                     11   (Chammas Decl., ¶ 6.) ExamWorks is requiring this expert to image all accounts and devices,

                     12   remove all ExamWorks material from said devices and accounts (not just confidential material),

                     13   and conduct searches on each account and device with dozens of search terms. (Id., ¶ 8.)

                     14   ExamWorks is also reserving the right to request that the expert conduct additional searches. (Id.)

                     15          The Individual Defendants should not pay for what is effectively ExamWorks’ expert,

                     16   particularly in the beginning of the litigation. Although the expert was selected by both sides, the

                     17   Individual Defendants are not asking for this expert and certainly are not requesting that the expert

                     18   perform any work. As the party effectively propounding this discovery, ExamWorks should be

                     19   responsible for all attendant costs associated with that discovery. See Saucedo v. Brazelton, 2015
                     20   U.S. Dist. LEXIS 96361, *12 (N.D. Cal. Jul. 21, 2015) (“[E]ach party seeking discovery is expected

                     21   to bear any special attendant costs.”).

                     22          Furthermore, Defendants are individuals with limited resources, are not equipped to

                     23   bankroll ExamWorks’ appetite for electronic discovery, and are experiencing extreme financial

                     24   hardship because of the litigation. (Girard Decl., ¶ 7; Baldini Decl., ¶ 5; Tejada Decl., ¶ 7.)

                     25   ExamWorks, meanwhile, is an extraordinarily wealthy corporation, with billions of dollars in

                     26   annual sales. (Girard Decl., ¶ 6.) ExamWorks should not be permitted to weaponize electronic

                     27   discovery to potentially bankrupt the Individual Defendants.

                     28   ///
F ORD & H ARRISON
       LLP                                                                                                 2:20-CV-00920-KJM-DM
 ATTO RNEY S AT LAW
                                                                          18      OPPOSITION TO OSC RE: PRELIMINARY INJUNCTION
    LOS A NG EL ES
                          Case 2:20-cv-00920-KJM-DB Document 26 Filed 05/15/20 Page 23 of 25

                      1          At a minimum, the Individual Defendants should pay for no more than the cost of the expert

                      2   to collect and image the devices, and then remove ExamWorks information from them.

                      3   ExamWorks should pay for any work after that in its entirety, such as running searches across the

                      4   various databases and devices and any other tasks ExamWorks elects to have done.

                      5   VII.   ABYGAIL BIRD PROVIDED ADMINISTRATIVE SUPPORT TO GIRARD AND

                      6          IS ALLEGED TO HAVE DONE NOTHING MORE THAN SEND A SINGLE

                      7          EMAIL TO HIM

                      8          Apparently because ExamWorks wanted to be thorough, it elected to sue Bird because she

                      9   sent an email to her boss. Girard specifically asked Bird to send him an email on December 2,
                     10   2019—more than three months before he resigned—attaching a company spreadsheet that

                     11   ExamWorks alleges is a trade secret. (Girard Decl., ¶ 3; Bird Decl., ¶ 2-4.) ExamWorks has no

                     12   evidence that Bird had any intent or knowledge as to why her boss requested the spreadsheet, or

                     13   that Bird committed any other act or showed any awareness of intent to compete against

                     14   ExamWorks or to harm it in any way. Bird, in fact, was required to follow her boss’s instructions,

                     15   and could have been disciplined if she refused to send him a work document. (Id.) When he asked

                     16   Bird to send the spreadsheet, he did not tell her what it was for, he never involved her in any plans

                     17   post-ExamWorks, and she had no reason to know that the other Individual Defendants planned to

                     18   resign. (Id.) Bird, in fact, was never part of the other Individual Defendants’ plan to leave

                     19   ExamWorks, but was terminated apparently for sending that email. (Id.) No injunction should be
                     20   issued against Bird in light of the lack of evidence against her.

                     21   VIII. PAMELLA TEJADA DID NOT ENGAGE IN ANY WRONGDOING AND MERELY

                     22          LEFT EXAMWORKS TO WORK FOR A COMPANY THAT DOES NOT

                     23          COMPETE WITH EXAMWORKS

                     24          ExamWorks has no evidence that Tejada did anything wrong. Tejada was not involved in

                     25   any of the planning with Girard and Baldini to compete (Tejada Decl., ¶ 2; Girard Decl., ¶ 2), and

                     26   she was first approached by Girard and Baldini about working for a medical records acquisition

                     27   company in January 2020 (id.).

                     28          Like with Bird, ExamWorks can point to only a single email Tejada sent to herself, months
F ORD & H ARRISON
       LLP                                                                                                  2:20-CV-00920-KJM-DM
 ATTO RNEY S AT LAW
                                                                           19      OPPOSITION TO OSC RE: PRELIMINARY INJUNCTION
    LOS A NG EL ES
                          Case 2:20-cv-00920-KJM-DB Document 26 Filed 05/15/20 Page 24 of 25

                      1   before she resigned. However, Tejada sent herself that email as part of her work for ExamWorks.

                      2   (Tejada Decl., ¶ 8.) Tejada was visiting a law firm (Brown & Todoroff) for ExamWorks, and

                      3   needed the law firm’s spreadsheet of its pending cases for her meeting. (Id.) Normally, Tejada

                      4   could just use the internet to access the spreadsheet, but given the potentially spotty connection

                      5   because of where that law firm was located, Tejada downloaded the file on to her computer desktop

                      6   for her meeting. (Id.) At the meeting, Tejada used the spreadsheet to show the law firm its cases

                      7   and how ExamWorks could help it. (Id.) This was the only reason that Tejada emailed herself the

                      8   spreadsheet and that was the only time she used it. (Id.) Accordingly, ExamWorks has no evidence

                      9   that Tejada engaged in unlawful conduct at all, and certainly none warranting an injunction.
                     10   IX.       CONCLUSION

                     11             For the foregoing reasons, the Individual Defendants do not dispute that the proposed

                     12   injunction should be issued against only Baldini and Girard, with the following modifications: the

                     13   Conducting Business Provision be eliminated entirely or substantially modified as explained above,

                     14   and the cost of the forensic expert should be borne entirely by ExamWorks or the Individual

                     15   Defendants should pay only for the collection and imaging of the relevant devices and the removal

                     16   of any ExamWorks information from said devices. No injunction should be issued against Bird or

                     17   Tejada.

                     18
                          Dated: May 15, 2020                                 Ford & Harrison LLP
                     19
                     20                                                       By: /s/ Daniel B. Chammas
                                                                                 Daniel B Chammas
                     21                                                          Attorneys for Defendants
                     22

                     23

                     24

                     25

                     26

                     27

                     28
F ORD & H ARRISON
       LLP                                                                                                 2:20-CV-00920-KJM-DM
 ATTO RNEY S AT LAW
                                                                         20       OPPOSITION TO OSC RE: PRELIMINARY INJUNCTION
    LOS A NG EL ES
                          Case 2:20-cv-00920-KJM-DB Document 26 Filed 05/15/20 Page 25 of 25

                      1
                                                             PROOF OF SERVICE
                      2
                                  I, Lillian Marquez, declare:
                      3
                                I am a citizen of the United States and employed in Los Angeles County,
                      4   California. I am over the age of eighteen years and not a party to the within-entitled
                          action. My business address is 350 South Grand Avenue, Suite 2300, Los Angeles,
                      5   California 90071.
                      6           On May 15, 2020, I electronically filed the attached document:
                      7       OPPOSITION TO OSC RE: PRELIMINARY INJUNCTION

                      8

                      9
                                 ELECTRONICALLY: I caused a true and correct copy thereof to be electronically filed
                                  using the Court's Electronic Court Filing ("ECF") System and service was completed by
                     10           electronic means by transmittal of a Notice of Electronic Filing on the registered
                                  participants of the ECF System.
                     11

                     12            Robert S. Shwarts                  Attorneys for Plaintiff,
                     13            Catherine Y. Lui                   EXAMWORKS, LLC
                                   Nathan Shaffer
                     14            Johanna Jacob
                     15            ORRICK, HERRINGTON & SUTCLIFFE LLP
                                   The Orrick Building
                     16            405 Howard Street
                     17            San Francisco, CA 94105-2669
                                   Tel.: (415) 773-5700
                     18            Fax: (415) 773-5759
                     19            Email(s): rshwarts@orrick.com
                                               clui@orrick.com
                     20                        nshaffer@orrick.com
                     21                        jjacob@orrick.com
                     22
                                 FEDERAL: I declare that I am employed in the office of a member of the State Bar of this
                                  Court at whose direction the service was made. I declare under penalty of perjury under the
                     23           laws of the United States of America and State of California that the above is true and
                                  correct.
                     24

                     25           Executed on May 15, 2020, at Los Angeles, California.
                     26                                                 jj1yL-        'flhi,-
                     27
                                                                              Lillian Marquez
                     28
F ORD & H ARRISON
       LLP                                                                                             2:20-CV-00920-KJM-DM
 ATTO RNEY S AT LAW
                          WSACTIVELLP:11513528.1                          4                              PROOF OF SERVICE
    LOS A NG EL ES
